IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-20133
                         Summary Calendar
                        __________________


CHARLES EDWARD ROBINSON,

                                     Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                      Respondent,

PETER ADAMS and INSURANCE COMPANY,

                                     Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-3784
                        - - - - - - - - - -
                           July 31, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Edward Robinson, TDCJ inmate #678517, appeals the

district court's final judgment, pursuant to Fed. R. Civ. P.

54(b), of Robinson's motion for damages, filed under the district

court docket number assigned to Robinson's petition for federal


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20133
                                -2-

habeas relief.    Robinson's request for a certificate of probable

cause is denied as unnecessary.

     Robinson argues that the district court erred by failing to

hold in abeyance, until the determination of his habeas petition,

his purported civil rights suit against Adams.   We have carefully

reviewed the record and the appellate arguments.   For essentially

the same reasons as explained in the order of dismissal, see

Robinson v. Adams, No. H-95-3784 (S.D. Tex. Jan. 16, 1996), we

find no error by the court's dismissal for want of federal

jurisdiction.

     This appeal is without arguable merit and thus frivolous.

See 5th Cir. R. 42.2.

     DISMISSED.